[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO STRIKE
The plaintiff, Doreen Alfano, moves to strike the defendants' first special defense, which asserts collateral source payments, contained in the defendants' answer and special defenses filed October 20, 1992.
Although there is a split of authority in the state superior courts as to whether a defendant may validly plead collateral source payments as a special defense, the Court is persuaded by the weight of authority which disallows such a defense and the arguments cited in those cases, and therefore, grants the plaintiff's motion to strike.
See Jeffreys v. Bombassei, 8 CSCR 261 (March 15, 1993, Jones, J.); Kelly v. Reynolds, 8 CSCR 129 (January 5, 1993, Leheny, J.); Darling v. Peerless Ins. Co., 7 CSCR 1328
(December 14, 1992, Teller, J.); and Patel v. W. F. Painting,7 CSCR 136 (January 27, 1992, Mihalakos, J.).
BY THE COURT,
William M. Shaughnessy Judge, Superior Court